Citation Nr: 0940027	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-30 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity edema and/or arthritis of both knees and hips.

2.  Entitlement to service connection for post-operative 
degenerative joint and disc disease of the lumbar spine.

3.  Entitlement to service connection for a post-operative 
cervical spine disorder.

4.  Entitlement to service connection for a right arm 
disorder.

5.  Entitlement to service connection for residuals of a head 
and/or brain injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 Regional Office (RO) in 
Cleveland, Ohio rating decision, which denied the claims on 
appeal.

The Veteran's case was remanded by the Board for additional 
development in April 2009.  The case is once again before the 
Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding a 
relationship between the Veteran's period of military service 
and current bilateral lower extremity edema and/or arthritis 
of both knees and hips.

2.  The preponderance of the evidence is against finding a 
relationship between the Veteran's period of military service 
and current post-operative degenerative joint and disc 
disease of the lumbar spine.

3.  The preponderance of the evidence is against finding a 
relationship between the Veteran's period of military service 
and any current post-operative cervical spine disorder.

4.  A right arm disorder preexisted preexisted service and 
was not aggravated therein; and no currently diagnosed right 
arm disorder is shown to be otherwise related to a disease, 
injury, or event in service.

5.  The preponderance of the evidence is against finding a 
relationship between the Veteran's period of military service 
and any current residuals of a head and/or brain injury.


CONCLUSIONS OF LAW

1.  A bilateral lower extremity disability, to include 
arthritis of both knees and hips, was not incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A lumbar spine disability was not incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  A cervical spine disability was not incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

4.  A right arm disorder was not incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2009).

5.  A current head and/or brain disability was not incurred 
in or aggravated by service.  See 38 U.S.C.A. §§ 1101, 1110, 
1131, and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in May 2004 and March 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The March 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(c)(4).  The Board notes that the matter 
was remanded in April 2009, in part, to afford the Veteran a 
VA examination.  In an effort to comply with the Board's 
instructions, the Veteran's claims were afforded a complete 
claims file review in July 2009.  As will be discussed in 
greater detail below, the examiner reviewed the claims file, 
including multiple treatment and diagnostic records, and, 
based on the foregoing, rendered an opinion as to etiology of 
the Veteran's current claimed disabilities.  The Board finds 
this report to be thorough and complete.

The Board notes that the primary purpose of the remand order 
was to obtain a competent medical opinion as to the etiology 
of the Veteran's current claims.  For this reason, the Board 
finds that the failure to provide a medical examination to be 
harmless error, and, consequently, the Board further finds 
that the RO has substantially complied with the Board's 
remands with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Therefore, 
the July 2009 reports and opinions are sufficient upon which 
to base a decision with regards to these claims. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

Certain disorders, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  As there is no evidence or claim that the 
Veteran was diagnosed with arthritis of the spine, hips, or 
knees within one year of service the above provision is not 
applicable. 
 
Notwithstanding the above presumptive provision, to establish 
service connection for a disorder on a direct basis there 
must be: (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Gutierrez v. Principi 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  Service connection, furthermore, may 
be granted when a chronic disease or disability is not 
present in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2009).

The Veteran alleges he has cervical and lumbar spine, 
bilateral hip, bilateral knee, right arm, and head and/or 
brain disabilities as a result of injuries sustained during 
two truck and three plane crashes during military service, 
after which the Veteran claims to have been confined to a 
field hospital for between two and four days before return to 
full duty.  The Veteran also notes two incidents of food 
poisoning.

Regrettably, only an incomplete copy of the Veteran's service 
treatment records could be obtained due to a fire related 
incident.  Attempts to rebuild the file from other sources 
were unsuccessful.  Where "service medical records are 
presumed destroyed . . . the BVA's [Board's] obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt is heightened."  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Given the Veteran's duties as a communications officer and 
overseas station during service, the Board has also 
considered the potential application of 38 U.S.C.A. § 1154(b) 
(West 2002).  In this regard, the Veteran's overseas 
deployment occurred between December 1945 and July 1946 in 
Japan after the cessation of hostilities.  Furthermore, the 
Veteran was not in receipt of any awards and/or decorations 
that would suggest that he participated, i.e., fired a 
weapon, in actual combat with the enemy. Thus, the Board 
concludes the combat presumption prescribed under 38 U.S.C.A. 
§ 1154(b) does not apply.  However, even were the Veteran to 
have engaged in combat with the enemy, 38 U.S.C.A. § 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  As 
noted, the Veteran does not appear to be asserting truly 
continuous symptomatology since active duty; thus, the 
evidence must still establish by competent medical evidence 
tending to show a current disability and a nexus between a 
current disability and his military service.  See Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 
13 Vet. App. 9, 17-19 (1999). 
 
The Veteran's service treatment records, to the extent they 
have been obtained, do not include any evidence of in-service 
injury to the cervical or lumbar spine, head, lower 
extremities, or right arm.  A July 1943 Physical Examination 
at Place of Enlistment noted second degree bilateral pes 
planus and a scar on the lateral aspect of the right elbow 
that was 6 cm by 3 cm, old, firm, and well healed, but was 
otherwise found normal.  A July 1943 Physical Examination for 
Flying noted a history that included "Incision and Drainage 
of abscess, right elbow, 1934" and noted a post-operative 
scar on the lateral aspect of the right elbow that was 6 cm 
by 3 cm, old, firm, and well healed.  Otherwise the 
examination noted the Veteran currently had normal bones, 
joints, and muscles.  A July 1944 Record at Time of Reporting 
for Active Duty noted a scar, lateral aspect right elbow that 
was old, firm, and well healed and second degree bilateral 
pes planus, but no evidence of musculoskeletal or 
neurological defects.  Examination at separation in July 1946 
noted no current abnormal findings with respect to the 
Veteran's musculoskeletal system, but did note a history of 
blood poisoning of the right arm in 1934.

After service, VA treatment records indicate treatment for 
tinea pedis in 1949, appendicitis in 1957, and bilateral 
inguinal hernias in 1961, but these records include no 
complaints of head, spine, lower extremity, or right arm 
problems.  The claims file includes no further treatment 
records until February 2003, at which time the Veteran 
presented with complaints of aching pain in the left leg, 
left hip, and back.  The Veteran reported the onset of pain 
approximately one (1) month previously that affected his 
walking and reported having fallen three (3) months 
previously.  A separate treatment record from the same day 
notes left leg pain with onset of two (2) months previously.  
At that time the Veteran reported that he needed bilateral 
hip and knee replacements and was delaying the surgery until 
he lost weight.  X-rays from February 2003 showed 
degenerative disc changes to the lower lumbar spine and 
degenerative changes to the bilateral hips and knees.  In May 
2003 the Veteran continued to report pain in multiple joints.  
A June 2003 treatment record indicated cervical spine surgery 
in the 1960s.  In May 2004 the Veteran reported his bilateral 
hip, bilateral knee, and spine pain had increased in 
intensity.  The Veteran was prescribed exercise and therapy, 
but the Veteran refused to participate in kinesiotherapy as 
directed.  The Veteran received ongoing treatment until 
November 2005, but the claims file includes no evidence of 
treatment thereafter.

As discussed above, the Veteran's case was remanded in April 
2009 and in July 2009 the Veteran's claim for a head or brain 
injury was evaluated.  The examiner noted review of the 
claims file, including available service treatment records 
and VA treatment records.  The physician noted the Veteran's 
claim that he had been involved in multiple plane and truck 
accidents, whereafter he was treated for up to four (4) days 
in a field hospital and returned to full flying duty.  The 
physician noted after each alleged incident the Veteran 
claimed to have been treated in the field and returned to 
duty.  The examiner noted the records included no psychiatric 
or psychological evaluations, no extended hospital stays, no 
neuro-surgical procedures, and no evidence of post-concussive 
symptoms or signs.  Based on the foregoing, the examiner 
opined "It is less likely than not that the veteran 
sustained an in-service traumatic brain injury" and that 
there was "little if ANY reason to believe veteran's current 
condition is related to an alleged in-service traumatic brain 
injury."  

In July 2009 the Veteran's other claims were evaluated by a 
different physician, who also reviewed the claims file, 
service treatment records, and VA treatment records.  The 
physician noted the Veteran's contentions and that after all 
alleged injuries the Veteran was treated in the field and 
returned to duty, there were no extended hospital stays, and 
no surgical procedures or physical profiles as a result of 
the claimed injuries.  Based on the foregoing, the examiner 
concluded, "This clearly implies the alleged injuries were 
relatively minor.  Most likely representing contusions or 
possible sprains/strains.  These relatively minor injuries 
could not cause degenerative conditions of the 
knees/hips/spine."  As to the knee and hip claims, the 
surgeon concluded,

In general SIGNIFICANT trauma would be required to 
cause the above conditions....ALL of the above 
injuries COULD NOT HAVE POSSIBLY been caused by an 
injury that was treated in the field (or three days 
in a field hospital) and subsequently released for 
duty.  They all would have required surgical 
intervention (or at least a general anesthesia for 
reduction of a hip dislocation followed by lengthy 
hospitalization and a minimum of three to six 
months of rehabilitation).

As to the cervical spine claim, the surgeon noted the file 
indicated the Veteran had undergone a cervical laminectomy in 
1960.  He concluded, "An acute disc herniation clearly 
implies this could not be related to injury sustained over 14 
years ago."  

With respect to the lumbar spine claim, the physician stated 
that the only possible traumatic in-service injuries would 
have required hospitalization of a longer duration at the 
time of injury.  The examiner noted the Veteran's current 
lumbar spondylosis was shared by 80 percent of the United 
States population over 40 years old.  The physician noted 
there was no evidence of an in-service injury, but even if 
the Veteran had suffered a lumbar sprain or strain, "[t]here 
is no evidence in medical literature to support the 
contention that a lumbosacral sprain/strain causes lumbar 
spondylosis or stenosis."

With respect to the claim for a right arm disorder, the 
surgeon noted the evidence that the disorder preexisted 
service.  The physician also expressed agreement with the 
rationale contained in the original August 2004 rating 
decision that discussed the absence of any current right arm 
disability or in-service disability and that the only 
notation of a right arm disability was consistently 
attributed to an event occurring prior to military service.

In summary, the surgeon stated, 

It is entirely reasonable to conclude that all of 
veteran[']s degenerative conditions would have 
occurred even if there were no alleged in-service 
injuries...Given the above rationale, [i]t is at 
least as likely as not that veteran's bilateral 
degenerative [disabilities]... were NOT caused NOR 
were they worsened beyond what one would expect 
from their natural history by the alleged in-
service injuries.

Bilateral Lower Extremities, to Include Bilateral Hips and 
Knees; Lumbar Spine; and Cervical Spine 

Having reviewed the record, the Board concludes that the 
preponderance of the evidence is against finding the 
Veteran's claims for service connection for the lumbar spine, 
cervical spine, and bilateral lower extremities, to include 
bilateral knees and hips, are related to military service.  
There is no evidence the Veteran was diagnosed with a lumbar 
spine, cervical spine, knee, hip, or other lower extremity 
disability within one (1) year of military service.  Although 
the Veteran does have a current diagnosis with respect to 
these disabilities, as noted, the first documented evidence 
of a diagnosis of the above disabilities is not for multiple 
decades after service.  

The Board has considered the Veteran's lay assertion that he 
injured his cervical spine, lumbar spine, bilateral knees, 
and bilateral hips in service.  Certainly, he is competent to 
report physical symptoms such as pain, and his testimony in 
that regard is entitled to some probative weight.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board observes that is it is somewhat unclear as to whether 
the Veteran is claiming continuity of back, knee, or hip pain 
from service.  Specifically, in a July 2004 letter the 
Veteran acknowledged his disabilities were latent in nature 
and first manifested many years after service.  However, even 
assuming the Veteran is asserting continuity of 
symptomatology after service, there still must be medical 
evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In this instance, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
especially as to complex medical diagnoses such as a link 
between his current spine, knee, and hip disabilities and any 
pain or other symptoms experienced in service.  Thus, his 
statements regarding any such link are not competent.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Layno v. Brown, 6 Vet. App. 465 
(1994) (cautioning that lay testimony that the Veteran 
suffered a particular illness (bronchial asthma) was not 
competent evidence because matter required medical 
expertise).  

In addition, while there is no reason to doubt that the 
Veteran is sincere in his belief that his current 
disabilities had their onset in service, and his lay report 
of pain and swelling is entitled to some probative weight, 
the Board also notes that this report is based on 
recollections offered over six (6) decades after discharge 
from service, and the first documentation of record showing 
that the Veteran complained of or had spine, knee, or hip 
problems of any kind does not appear in the record until 
multiple decades after service.  Indeed, the Veteran 
acknowledges the difficulty in remembering incidents that 
occurred multiple decades previously.  The Veteran contends 
he discussed his in-service back, knee, and hip injuries with 
VA medical personnel during treatment for tinea pedis in 
1949, but acknowledges no complaints or treatment for many 
years thereafter.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a veteran's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Shaw v. Principi, 
3 Vet. App. 365 (1992) (a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim). 
 
Furthermore, as noted above, a VA examiner considered the 
Veteran's lay report that his symptoms had their onset in 
service.  Nevertheless, based on the Veteran's service 
treatment records and lay reports, the VA examiner concluded 
the Veteran's current spine, knee, and hip disabilities were 
unrelated to his military service.  The VA examiner reviewed 
the claims file, including the service treatment records and 
VA treatment records, and provided a thorough rationale and 
basis for the opinion that is fully consistent with the 
evidence of record.  The Board finds that the opinion of the 
competent health care provider to be the most probative 
evidence of record as to the relationship between the 
Veteran's current spine, hip, and knee disabilities and 
service, and ultimately outweighs any lay reports of 
continuity of symptomatology since service.     
 
Similarly, the Board has considered lay statements submitted 
by the Veteran's children, who recall observing the Veteran 
experience back problems since their childhood.  Again, while 
these individuals may be competent to describe symptoms 
observable to the naked eye, they have not been shown to be 
competent to link any observed back problems to the Veteran's 
military service. 

With respect to the Veteran's current bilateral lower 
extremity edema, the Board notes the Veteran has never 
specifically alleged this problem was related to his military 
service.  The Veteran's service treatment records indicate no 
complaints, treatment, or diagnoses of edema during service.  
The claims file does not include any evidence of post-service 
complaints, treatment, or diagnoses of edema for over five 
(5) decades after service, nor is there any indication from 
the treatment records that the Veteran or any medical 
professional attributed any current edema to military 
service.  The Board notes, furthermore, that the lay 
statements from the Veteran and his children fail to note any 
continuity of lower extremity edema from service.

In summary, there is no evidence of in-service spine, knee, 
hip, or other lower extremity problems.  Furthermore, the 
Veteran's current spine, knee, hip, and other lower extremity 
disabilities were not diagnosed until decades after service.  
No medical professional, moreover, has ever otherwise linked 
the Veteran's current spine, knee, hip, or other lower 
extremity disabilities to service, and, in fact, there is 
medical evidence specifically rejecting such a link.  In 
light of the evidence, the Board concludes that the 
preponderance of the evidence is against the claim, and that 
service connection for the bilateral lower extremities, 
lumbar spine, or cervical spine is not warranted.  See 
Gutierrez, supra. 
 
As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied. See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); see generally Hickson, supra. 

 Right Arm Disorder

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The Veteran is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  For Veterans who served during a period of 
war or after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b) (2008).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

As noted above, the Veteran alleges he has a right arm 
disability that was caused or aggravated by his military 
service.  The Board notes that the Veteran's service 
treatment records indicate at the time of his enlistment 
examination in July 1943, there was noted preexisting 
condition to his right arm from 1934.  Specifically, a July 
1943 Physical Examination for Flying noted "Incision and 
Drainage of abscess, right elbow, 1934."  The Veteran's July 
1943 Record at Time of Reporting for Active Duty supports the 
Physical Examination for Flying, noting a "scar, lateral 
aspect right elbow, old.  Firm.  Well Healed."  The record 
from a contemporaneous physical examination noted the same.  
During service, an August 1944 Physical Examination for 
Flying record noted a history of "Osteomyelitis, radius, 
right elbow, 1934, good recovery."  At the time of 
separation, the examiner noted a history of "Blood poisoning 
1934, right arm."  The service treatment records include no 
complaints of or treatment for a right arm disability. 

The Board recognizes that the presumption of soundness on 
entrance cannot be overcome simply based on the 
representations of the Veteran during the entrance 
examination or thereafter.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (holding that a veteran's self-report that he 
had previously suffered from "depression or excessive 
worry" prior to service was insufficient to rebut the 
presumption of soundness as was found in 38 U.S.C.A § 1111); 
see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In 
this case, however, there were also clinical findings 
corroborating the Veteran's reported history of an abscess of 
the right elbow.  

Therefore, as a preexisting right arm disability was noted on 
examination for entrance into service in July 1943, the 
presumption of soundness as to the Veteran's right arm does 
not apply.  38 U.S.C.A. §§ 1111; 1153 (West 2002). 
 
If a preexisting disorder is noted upon entry into service, 
the Veteran cannot bring a claim for service incurrence for 
that disorder, but the Veteran may bring a claim for service-
connected aggravation of that disorder.  In that case, the 
provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply, 
and the burden falls on the Veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 
 
A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  If a presumption of aggravation 
under section 1153 arises, due to an increase in a disability 
in service, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).
 
In this case, there is no evidence that the Veteran's right 
arm disability was aggravated due to active service.  As 
noted above, the service treatment records are negative for 
any complaints or findings relative to the right arm 
following the July 1943 entrance examinations, other than an 
August 1944 notation that the Veteran's 1934 right arm 
disability was fully recovered.  Further, the July 1946 
separation examination specifically noted the 1934 
preexisting right arm disability, but noted no current right 
arm disability or other problems with the arm.  As such, 
there has been no demonstration of worsening of the Veteran's 
preexisting right arm disability during service.  
Furthermore, the claims file includes no medical treatment 
for a right arm disability or specific allegations of a 
continuity of right arm problems from the time of service.      

While the Board recognizes the Veteran's sincere belief in 
his claim of a right arm disability, there is no evidence of 
a current disability or a continuity of right arm problems 
since service.  

In summary, the Veteran's preexisting right arm disability is 
not shown to have undergone an increase in severity during 
his military service.  In addition, the claims file includes 
no evidence of complaints, treatment, or diagnosis of a right 
arm disability following service.  No medical professional, 
moreover, has ever linked any current right arm problems as 
caused or aggravated by the Veteran's military service.  
Indeed, the July 2009 VA reviewer specifically opined that 
the Veteran's right arm disability preexisted service and 
could note no evidence of aggravation during service.  For 
these reasons, the Board concludes that the preponderance of 
the evidence is against finding that his preexisting 
disability underwent an increase in disability during 
service.  Absent a showing of any increase in disability 
during service, the presumption of aggravation does not 
apply. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As the 
preponderance of the evidence is also against finding any 
current right arm disability otherwise related to his 
military service, the doctrine of reasonable doubt is not for 
application. See 38 C.F.R. § 3.102 (2008).  See Hickson, 
supra; Gutierrez, supra. 
 
Residuals of Head and/or Brain Injury

With respect to the Veteran's claim for service connection 
for residuals of a head and/or brain injury, there is no 
evidence of record any physician has diagnosed the Veteran 
with a head or brain injury or opined a link between any such 
head or brain disability and any incident of military 
service.  As such, the Board concludes that the medical 
evidence of record does not show an in-service or current 
diagnosis of a head or brain disability that has been 
associated with any incident of service.  
 
As noted above, the threshold requirement for service 
connection to be granted is competent evidence of the current 
existence of the claimed disorder.  See Degmetich, supra; 
Brammer, supra.  Again, there is no evidence of complaints, 
treatment, or diagnosis of a head or brain disability.  

In this regard, the Board has considered the Veteran's lay 
assertion that he has a head or brain disability and that 
that current disability is related to his military service.  
As noted above, the Veteran is competent to describe symptoms 
that can be seen, felt, or otherwise recognized by the 
senses, and his testimony in that regard is entitled to some 
probative weight.  Again, however, the Veteran is not 
competent to make a diagnosis of a head or brain disability 
based on these symptoms, as there is no evidence he possesses 
the medical knowledge and training necessary to ultimately 
make that diagnosis or to link that current disability to his 
military service.  See Jandreau, supra; see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder). 
 
In short, there is no competent evidence of in-service 
treatment for head or brain problems, an in-service or post-
service diagnosis of a head or brain disability, or a clear 
medical nexus establishing a relationship between any current 
head or brain disability and any incident of service.  
Indeed, the only competent medical evidence of record, the 
July 2009 VA reviewer's opinion, specifically rejects any 
such link.  The Board finds the opinion of a competent health 
care specialist to be more probative than the Veteran's lay 
assertions.  As such, the preponderance of the evidence is 
against granting service connection.  See Hickson, supra; 
Gutierrez, supra. 
 
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a head and/or brain disability 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009). 
 
 



ORDER

Entitlement to service connection for bilateral lower 
extremity edema and/or arthritis of both knees and hips is 
denied.

Entitlement to service connection for post-operative 
degenerative joint and disc disease of the lumbar spine is 
denied.

Entitlement to service connection for a post-operative 
cervical spine disorder is denied.

Entitlement to service connection for a right arm disorder is 
denied.

Entitlement to service connection for residuals of a head 
and/or brain injury is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


